This is an application for leave to appeal from refusal of a writ of habeas corpus.
Petitioner was tried in the Circuit Court for Baltimore County on the charge of contributing to delinquency and dependency of minors, and was found guilty and sentenced to the Maryland House of Correction. He alleges (1) that he was denied the right to be represented by counsel; (2) that he denied the right to call witnesses in his defense; (3) that he was not allowed to cross-examine the witnesses against him; (4) that the only evidence produced against him was that of witnesses who had committed perjury in previous cases and were thus disqualified as witnesses before the Court; (5) that he did not come under the jurisdiction of the Juvenile Court, and should have been tried under a court of competent jurisdiction; (6) that he asked for a jury trial and was denied it; and (7) that the commitment is faulty, since it does not state whether he waived his right to trial by jury.
We find no merit in the first six allegations, inasmuch as he pleaded guilty to the charge in the Court below. No request for appointment of counsel or facts showing need for or denial of representation by counsel are alleged, and habeas corpus is not a substitute for appeal on procedural questions. Nor is there any merit in the allegation that he is illegally held merely because the commitment does not state whether he waived right to trial by jury.
Application denied, without costs. *Page 755